                        11th          June




Federal law applies and provides no right of redemption in the mortgagor or any other person. See United
States v. LaCroix, 166 F.3d 921, 922 (7th Cir. 1999) (“Congress expressed a strong preference for
expedited collection under the National Housing Act, for debtors do not receive a redemption period when
these loans are foreclosed.”); United States v. Scholnick, 606 F.2d 160, 167 (6th Cir. 1979) (“[U]nder
federal law no such right of redemption exists.”)
2
    s\Cathy Bissoon
    United States District Judge




3
